U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One)  QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31,  TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-121787 HPIL HOLDING (Exact name of registrant as specified in its charter) Nevada 20-0937461 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7075 Gratiot Road, Suite One, Saginaw, MI 48609 (Address of principal executive offices) (248) 750-1015 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes  No  Check whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer Non-accelerated Filer  Smaller Reporting Company  Check whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes  No  As of March 31, 2013, there were 56,668,000 shares of common stock, par value $0.0001, issued and outstanding. TRIM HOLDING GROUP FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item1 Unaudited Condensed Consolidated Financial Statements 3 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3 Quantitative and Qualitative Disclosures About Market Risk 14 Item4 Controls and Procedures 14 PART II – OTHER INFORMATION Item1 Legal Proceedings 15 Item1A Risk Factors 15 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 15 Item3 Defaults Upon Senior Securities 15 Item4 Mine Safety Disclosures 15 Item5 Other Information 15 Item6 Exhibits 16 SIGNATURES 17 PART IFINANCIAL INFORMATION Item 1.
